Title: To Alexander Hamilton from Josias Carvel Hall, 19 May 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir,
            Havre de Grace May 19th—99
          
          I have just received  a Letter from Major Hopkins, who has returned from visiting all the Subdistricts of his Department. He says, if an opportunity had been given him, of viewing all the Posts before the arrangements had been reported, he would have prefered Chester or Havre to Risters Town In furtherance of his Opinion I would observe This last Place is healthy, the Inhabitants frugal & temperate The Troops would have fewer temptations to extravagance & readily covered. It lays 20 Miles inland on a rough Road. Chester, on Chester River, is not so healthy—The Inhabitance of the Town & Visinage more wealthy—the Troops would perhaps be as well supplied but not so readily covered. Havre de Grace unites most of the Advantages of the other two, except that Houses can be had  only for a few Recruits. It is also the readiest Point of Communication between the Eastern & Western Shores of this State & in some Winters the only Route. Both the latter being on navigable Water will facilitate the Transportation of Stores &c &c. I believe either would be prefered by the Contractor. The Regimental & Battalion Rendezvouse being at the same Place will make the Superintendance more convenient & will draw fewer Officers from the recruiting Service I submit them with the Remarks to your decision. If you approve of an Alteration I will immediately make it known to the Contractor, who I know, has made no Provision at either Place. The Secretary at War informs me, that Tents, Clothing, Arms &c &c are under Orders for Transportation to Baltimore. If they do not go coastwise they will necessarily pass Havre de Grace. A fuller Corps of Officers would promote the Recruiting Service.
          With great Consideration I am Sir Yr most Obdt Servt
          
            Jo. Carvel Hall
          
          Major Genl Hamilton
        